Citation Nr: 1734348	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to an initial compensable disability rating for right knee posterior and lateral tears and a tear of the lateral collateral ligament with osteoarthritis (right knee disability) from December 28, 2011, to October 9, 2014, and in excess of 10 percent since October 10, 2014.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.

4.  Entitlement to an initial compensable disability rating for grade II head trauma concussion with amnesia and residual headaches (head trauma disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 2007, from November 2007 to January 2008, from May 2009 to September 2009, from June 2013 to September 2013, from October 2014 to March 2015, from March 2015 to May 2015, from June 2015 to September 2015, and from October 2015 to May 2016. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes the Veteran appealed March 2016, October 2016, March 2017, and April 2017 rating decisions that denied entitlement to service connection for herpes, left knee patellofemoral syndrome, a right elbow disorder, and a prostate gland disorder, and entitlement to increased ratings for an other specified trauma and stressor-related disorder and erectile dysfunction.  Although the matters are within the Board's jurisdiction, they have not been certified for appellate review.  In fact, the record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues.  Thus, the Board will not undertake review of the matters at this time.  

The issues of entitlement to increased disability ratings for a left shoulder disability and a head trauma disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

2.  After affording him the benefit of the doubt, the Veteran's right knee disability has manifested by degenerative arthritis, as shown by x-ray evidence and evidence of limitation of motion due to pain since February 22, 2013; however, this knee has not been limited in flexion to 30 degrees or less at any time during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code (DC) 6260 (2016). 

2.  The criteria for an initial compensable disability rating for a right knee disability from December 28, 2011, to February 21, 2013, and in excess of 10 percent since October 10, 2014, have not been met, but the criteria for a disability rating of 10 percent, but not higher, from February 22, 2013, to October 9, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in regard to the claims decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings, Generally

The Veteran contends that his tinnitus and right knee disability should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability ratings assigned after the grant of service connection for tinnitus, effective February 26, 2010, and for a right knee disability, effective December 28, 2011.  However, the evidence shows that the Veteran had periods of active duty service from June 17, 2013, to September 14, 2013, from October 31, 2014, to March 10, 2015, from March 31, 2015, to May 2, 2015, from June 1, 2015, to September 30, 2015, and from October 12, 2015, to May 31, 2016; thus, the Board shall not analyze the increased rating claims during these time periods.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran contends that his tinnitus disability should be rated higher than the currently-assigned 10 percent disability rating.  

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) states that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available in the Schedule. 

The Veteran filed a service connection claim for tinnitus in February 2010.  He underwent a VA audiological examination in July 2010 and he complained of recurrent tinnitus, which was very prevalent at night.  He described his symptoms as ringing and hollow sounds, and indicated that the hollow sounds increased to ringing in the ears.  He stated that his symptoms began in 1999.  The examiner noted that the tinnitus symptoms were constant and were caused by the Veteran's traumatic brain injury (TBI).  The examiner determined that these symptoms had a moderate impact on the Veteran's day to day activities.  

In a November 2010 notice of disagreement (NOD), the Veteran contended that his TBI-induced headaches and tinnitus symptoms affected his civilian life.  He indicated that he was employed and able to work in a civilian job but his headaches and tinnitus diminished his work productivity.  He made nearly identical contentions in his May 2011 substantive appeal (VA Form 9). 

The Board has reviewed the evidence of record and finds that an initial disability rating in excess of 10 percent for tinnitus is not warranted during the appeal.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for this disability and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, recurrent tinnitus manifested by sounds and ringing in his ears.  Such symptoms are contemplated by the Diagnostic Code.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Right Knee

The Veteran also contends that his right knee disability should be rated higher than the currently-assigned noncompensable (zero percent) disability rating from December 28, 2011, to October 9, 2014, and the 10 percent disability rating since October 10, 2014.  The Board notes that the Veteran was granted a separate compensable disability rating for right knee instability.  As he has not appealed the assigned disability rating for his instability symptoms, the Board shall not analyze these symptoms below.  

DC 5260 provides ratings based on limitation of flexion of the leg, where flexion limited to 60 degrees is rated as noncompensably disabling; flexion limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and, flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Moreover, arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate DC for the specific joint limitation of motion.  When the rating of a specific joint is noncompensable under the DCs pertaining to limitation of motion, a rating of 10 percent is for application for involvement of 2 or more major joints or 2 or more minor joint groups affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

The Veteran underwent a VA examination in July 2010, during which he was diagnosed with a small effusion and degenerative joint disease (DJD) in the right knee on an x-ray.  He complained of daily flare-ups that lasted hours and were moderate in severity.  He also noted the presence of pain, weakness, stiffness, swelling, heat, popping, and "locking" in his knees.  He also contended that he had swelling in the knees in the morning from the previous day's activities.  A physical examination noted the presence of crepitation, but no ankylosis was found on evaluation.  Initial range of motion for the right knee showed flexion to 140 degrees and extension to zero degrees, with no loss of motion in degrees.  The same results were noted after five repetitions.  The examiner noted that the varus/valgus ligaments, and anterior and posterior ligaments were normal and that the McMurray's tests were negative.  The examiner wrote that the objective evidence did not show the presence of pain, fatigue, weakness, incoordination, painful motion, edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement in the right knee.  After five repetitions, there was no additional pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that there were no functional limitations on standing and walking and that the Veteran had right foot callosities on weight bearing.  

The record shows that the Veteran injured his right knee in April 2011.  An April 2011 medical record showed that he had full range of motion in the right knee, diffuse tenderness to palpation of the distal half of his lateral collateral ligament, but no effusion and significant lateral joint line tenderness.  The medical professional diagnosed him with a grade two lateral collateral ligament injury with possible concomitant lateral meniscus tear.  A magnetic resonance imaging (MRI) scan from the same date showed an impression of an oblique tear of the posterior horn and body of the lateral meniscus; high-grade partial or complete tear of the lateral collateral ligament; a likely injury to the popliteal fibular ligament; strains of the biceps femoris tendon and the popliteus tendon; severe chondromalacia of the patella; and, small contusions of the fibular head, lateral tibial plateau, and medial femoral condyle. 

A May 2011 medical treatment record showed that the right knee did not have any swelling, ecchymosis, erythema, effusion, laxity, or joint line tenderness.  The medical professional noted that range of motion testing was from 0 to 139 degrees of flexion.  

The Veteran filed a claim for service connection in December 2011. 

During a March 2012 VA examination, the Veteran was diagnosed with right knee posterior and lateral tears, high grade tear of the lateral collateral ligament, and severe chondromalacia.  He did not report any flare-ups.  Initial range of motion testing showed flexion to 140 degrees or greater with no objective evidence of painful motion, extension to zero or any degree of hyperextension with no objective evidence of painful motion.  Identical range of motion results were noted after three repetitions, and the Veteran did not have any additional functional loss or impairment after three repetitions.  The examiner wrote that the right knee did not have tenderness or pain to palpation, "shin splints," stress fractures, chronic exertional compartment syndrome, any tibial or fibular impairment, or patellar subluxation or dislocation.  Muscle strength and joint stability tests were normal.  The examiner noted that the Veteran previously had a meniscal tear but that he did not undergo a meniscectomy or total knee joint replacement surgeries.  The examiner noted that the Veteran did not have any knee scars and that he did not need to use any assistive devices to ambulate.  The examiner determined that this disability did not impact his ability to work.

In a May 2012 NOD, the Veteran contended that he had genu recurvatum, lateral instability, and painful motion.  He indicated that he had a tremendous amount of pain when flexing his right knee beyond 30 degrees and extending it beyond 10 degrees. 

A February 2013 private treatment record showed that the Veteran's symptoms included knee pain, decreased strength, increased edema, range of motion, and a decreased ability to perform his military work duties involving skydiving and maintaining his fitness standards.  The private physical therapist noted that the Veteran continued to experience low levels of pain and diminished function even though he had shown improvements in all of his symptoms following treatment.  A physical evaluation showed pain between one and seven out of a possible ten.  Active range of motion was 125 degrees and passive range of motion was 129 degrees in the past, but active and passive ranges of motion were noted to be within normal limits during the last evaluation.  

During an October 2014 VA examination, the Veteran complained of constant lateral joint line pain.  He indicated that the pain ranged from one to seven out of a possible ten.  He asserted that he had three flare-ups in the previous year.  He stated that he has not had any surgery on his right knee, but that he took Motrin medication two to three times per week to treat his pain.  He also utilized ice and heat therapy two times a week, and has used sound and other machines to treat his symptoms.  He endorsed symptoms of increased pain during flare-ups.  Initial range of motion testing showed flexion to 130 degrees with pain noted at 110 degrees and extension to zero degrees or any degree of hyperflexion with no objective evidence of painful motion.  After three repetitions, the Veteran's right knee flexion was to 130 degrees and extension was to zero degrees or any degree of hyperextension.  The examiner noted that there was no additional limitation of motion after repetitive-use testing, and noted that the Veteran's functional loss included pain on movement.  The Veteran experienced pain on palpation and joint instability in the right knee but his muscle strength testing was normal.  He also experienced a meniscal tear and frequent episodes of joint pain, but he did not have any patellar subluxation/dislocation or any previous meniscectomy.  The examiner noted that the Veteran had crepitance in both knees and was positive for the patellar compression test in the right knee.  He also had a normal gait, was able to perform toe heel and tandem ambulation adequately, and was able to squat three times without fatigue.  The examiner noted that the Veteran had a very muscular habitus and that he wore a hinged brace during his 90-minute workouts.  The examiner determined that the Veteran's disability did not impact his ability to work.  The examiner further noted that the Veteran worked full-time as a pilot for a commercial airline, he also worked six days per month teaching skydiving, and he has performed over 100 jumps in the previous year but with no backpack weight.  The examiner noted that there was no change in range of motion due to pain, weakness, fatigability, or incoordination during flare-ups or repetitive use over time for his knees.  

Given this evidence, and after affording him the benefit of the doubt, the Veteran's right knee disability has manifested by degenerative arthritis, as shown by x-ray evidence and evidence of limitation of motion due to pain since February 22, 2013; however, this knee has not been limited in flexion to 30 degrees or less at any time during the appeal period.  Specifically, as shown during the July 2010 and March 2012 VA examinations, the Veteran was diagnosed with an arthritic disorder in his right knee; however, a physical examination did not show that his flexion was limited to 45 degrees or less, or that he had any limitation of motion or painful motion during the evaluations.  These findings were also shown during a May 2011 medical treatment note that showed essentially normal flexion of the right knee and no evidence of swelling, ecchymosis, erythema, effusion, laxity, or joint line tenderness.  

The record indicates that the Veteran's right knee symptoms worsened in February 2013.  Specifically, a February 22, 2013, private physical therapist's note showed that the Veteran had slightly decreased flexion of passive and active range of motion testing and that he experienced knee pain.  These findings were confirmed during the October 2014 VA examination, which also showed decreased flexion to 110 degrees with pain and the presence of arthritis.  Thus, after affording the Veteran the benefit of the doubt, his right knee disability warrants a disability rating of 10 percent, but not higher, since February 22, 2013.  

A disability rating in excess of 10 percent is not warranted since February 22, 2013, as there is no indication that the Veteran's right knee has been limited in flexion to 30 degrees.  His range of motion testing in February 2013 and October 2014 did not show that the Veteran's knee would warrant an evaluation in excess of 10 percent.  The medical and lay evidence shows that his right knee disability has not resulted in flexion that is functionally limited to 30 degrees or less at any time since February 22, 2013.  

The Board has considered whether any additional DCs should be assigned to the Veteran's disability picture.  While VA General Counsel has interpreted that separate ratings may be assigned under DC 5260 and DC 5261 (limitation of extension of the leg) for disability of the same joint where there is both compensable limitation of flexion and extension, the Board notes that the evidence of record does not show limitation of extension of 5 degrees or greater in any medical or lay evidence; thus, a separate rating for limitation of extension is not warranted in this case.  See VAOPGCPREC 9-2004.

Likewise, in addition to amounting to pyramiding, DC 5256 is inapplicable in this case because the medical and lay evidence of record does not show that the Veteran has ankylosis in his right knee.  While the Veteran complained of locking symptoms in the July 2010 VA examination report, all of the medical evidence, including the July 2010, March 2012, and October 2014 VA examiners' findings, shows that the Veteran does not have ankylosis.  Moreover, there is no indication in the claims file that the Veteran is symptomatic due to semilunar cartilage removal (DC 5259), or that dislocated semilunar cartilage in the knee was causing frequent episodes of locking, pain, and effusion in the joint (DC 5258).  Additionally, DC 5262 does not apply in the Veteran's case as the evidence does not demonstrate impairment of the tibia or fibula, specifically malunion or nonunion.  Likewise, on several occasions, range of motion testing revealed full extension to zero degrees and did not indicate the presence of any objective hyperextension.  While the Veteran complained of genu recurvatum in his May 2012 NOD, the evidence in the record does not reflect that he has such a disability; thus, DC 5263 does not apply to his right knee disability.   

Lastly, while separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, the Veteran is already service-connected for right knee instability and he has not appealed the effective date or the rating of his joint instability symptoms.  See VAOPGCPREC 23-97, 9-98.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain.  However, even though there is evidence of reduced flexion, and even after considering the effects of pain and functional loss, flexion was not limited to 30 degrees or less for the right knee at any time during the appeal.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

Accordingly, the Board concludes that the Veteran's right disability does not warrant an initial compensable rating prior to February 21, 2013, and this disability warrants a rating of 10 percent, but not higher, since February 22, 2013.  As the preponderance of the evidence is against the Veteran's claim for an increased rating prior to February 22, 2013, for the right knee, the benefit of the doubt doctrine does not apply, and the claim must be denied.  However, after applying the benefit of the doubt, his right knee disability picture warrants a 10 percent disability rating, but not higher, since February 22, 2013, and the claim must be granted to this extent.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (2016); Gilbert, 1 Vet. App. at 49.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for tinnitus and the right knee disability.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating in excess of 10 percent for tinnitus is denied.

An initial compensable disability rating for right knee posterior and lateral tears and a tear of the lateral collateral ligament with osteoarthritis from December 28, 2011, to February 21, 2013, and in excess of 10 percent since October 10, 2014, is denied, but the disability rating of 10 percent, but not higher, from February 22, 2013, to October 10, 2014, is granted.  


REMAND

The Board must remand the issues of entitlement to an initial disability ratings in excess of 10 percent for a left shoulder disability and a compensable disability rating for a head trauma disability to afford the Veteran VA examinations to determine the current severity of his symptoms.

Specifically, the Veteran was afforded a VA examination for his left shoulder disability in July 2010.  The mere passage of time between an examination and the Board's review of a disability evaluation does not, in and of itself, trigger the need for a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, the Veteran has asserted, including in a January 2015 statement, that this disability has worsened in severity since the most-recent examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his left shoulder symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In regard to the Veteran's head trauma disability, VA conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, VA's Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief, and the Veteran has requested reprocessing of this appeal under VA's special TBI review in a July 2016 statement.  Accordingly, the Board is remanding the issue in order to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to evaluate the current severity of his service-connected left shoulder disability. 

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's left shoulder disability.  

2. Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief for the Veteran's head trauma disability.

3. After completing Step 1 and Step 2, and any other development deemed necessary to the above developments, readjudicate the claims of entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability and an initial compensable disability rating for a head trauma disability in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


